Citation Nr: 0604961	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  02-05 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an earlier effective date prior to July 
11, 1989, for a 50 percent rating for migraine headaches.

2.  Entitlement to an earlier effective date prior to July 
11, 1989, for a total rating for individual unemployability 
(TDIU) due to service-connected disabilities.

3.  Entitlement to an effective date other than July 11, 
1989, for eligibility to Dependents' Educational Assistance 
(DEA) benefits.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from July 1972 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 rating decision issued 
in October 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Little Rock, Arkansas.  This 
decision, implementing a June 2001 Board decision, granted a 
50 percent rating for migraine headaches, a TDIU, and basic 
eligibility to DEA benefits effective from July 11, 1989, the 
date of receipt of a claim for an increased evaluation.  In a 
February 2002 rating decision, the RO confirmed all of the 
effective dates as July 11, 1989.

In a July 2005 statement, the veteran cancelled a Central 
Office Board hearing scheduled in August 2005, and asked that 
the Board process his request; therefore, his request for a 
hearing is deemed withdrawn.  38 C.F.R. § 20.704 (2005).

The first two issues are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

The veteran was awarded a TDIU due to his service-connected 
disabilities beginning on July 11, 1989; VA sent him notice 
of his award on October 12, 2001.


CONCLUSION OF LAW

The criteria for an effective date of October 12, 2001, for 
the award of DEA for the veteran's spouse, are met.  
38 U.S.C.A. §§ 3512, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 21.3046 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted and 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VAOPGCPREC 7-2004.  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

However, these changes are not applicable to the DEA claim at 
issue here.  In Barger v. Principi, 16 Vet. App. 132 (2002), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (that is, Chapter 51).  As well, the 
statute regarding DEA benefits is not found in Chapter 51 
(rather, in Chapter 35).  Therefore, the VCAA (and, it 
follows, its implementing regulations) is not applicable to 
the DEA claim.



DEA Benefits

In the September 2001 rating decision, the RO awarded the 
veteran a 50 percent rating for migraine headaches and a 
TDIU, effective July 11, 1989, the date of receipt of his 
claim.  The veteran was notified of the decision on October 
12, 2001.  In the same decision, the RO also granted 
eligibility to DEA benefits from July 11, 1989.  The Board 
observes that the veteran is married, but has no children.

With regard to the veteran's spouse, the regulations 
governing DEA benefits provide that the spouse of a veteran 
who has a total disability permanent in nature resulting from 
the service-connected disability is eligible for educational 
assistance for a period not to exceed 10 years, from 
beginning date of eligibility, which is either the effective 
date of the rating or the date the notification of that 
rating.  38 C.F.R. § 21.3046(a)(2)(iii) and (c)(1) (2005).  
There is no age restriction on her eligibility for benefits.  
Thus, there are two possible effective dates for the 
veteran's spouse's award of DEA benefits -- July 11, 1989 (or 
an earlier date, if one is determined as a result of a 
decision on issue 2 above) and October 12, 2001.  But 
electing an effective date for eligibility of July 11, 1989, 
or prior thereto, would leave the veteran's spouse ineligible 
for DEA benefits.  Thus, the Board finds that October 12, 
2001, is the appropriate effective date for the award of DEA 
benefits.  Accordingly, an effective date of October 12, 
2001, for the award of DEA benefits to the veteran's wife, is 
granted. 


ORDER

An effective date of October 12, 2001, for DEA benefits (for 
the veteran's spouse), is granted.


REMAND

Regarding the remaining issues on appeal, the Board finds 
that VA's redefined duties to notify and assist a claimant, 
as set forth in the VCAA, have not been fulfilled.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  Consequently, a remand is 
required to comply with the notice and duty to assist 
provisions contained in the VCAA.  

Increasing Rating/TDIU

The effective date for an increased rating/TDIU will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) and (b) (West 
2002); 38 C.F.R. 
§ 3.400(o) (2005).  

A claim for a TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A 
TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).

Any communication or action indicating an intent to apply for 
VA benefits may be considered an informal claim.  38 C.F.R. § 
3.155(a) (2005).  When the informal claim pertains to an 
increased evaluation for a service-connected disability, the 
request will be accepted as a claim.  38 C.F.R. § 3.155(c).  
Once service connection has been established, receipt of 
specified types of medical evidence, including VA examination 
reports, will be accepted as an informal claim for increased 
benefits.  38 C.F.R. § 3.157 (2005).  For example, the date 
of outpatient or hospital examination or date of admission to 
a VA hospital will be accepted as the date of receipt of such 
a claim.  38 C.F.R. § 3.157(b).  

Once, as here, the appellant had filed a formal claim for 
disability compensation under 38 C.F.R. § 3.151 (2005), he 
obtained the procedural benefits bestowed by 38 C.F.R. § 
3.155(c), which provides that an informal request for 
increase or reopening will be accepted as a claim.  Under the 
provisions of 38 C.F.R. § 3.157(b)(1), an informal claim for 
increase will be initiated by a report of examination or 
hospitalization by VA, or the uniformed services, for 
previously established service-connected disabilities.  
Similarly, under the provisions of 38 C.F.R. § 3.157(b)(2), 
(3), an informal claim for increase will be initiated upon 
receipt of evidence from a private physician or layman or 
from state and other institutions.  See Servello v. 
Derwinski, 3 Vet. App. 196, 200 (1992) (holding that a VA 
examination report constituted an informal claim for a TDIU).

The Board observes that the September 2001 rating decision, 
implemented a Board decision on issues where no VCAA notice 
had been given and the first VCAA notice with respect to 
earlier effective dates was not given until after the 
September 2001 decision was issued in October 2001, as the 
VCAA notice letter was dated in November 2003 and the 
regulations implementing the VCAA were provided in an August 
2004 supplemental statement of the case issued in September 
2004.  Moreover, the only VCAA letter informed the veteran 
that to substantiate his claims for earlier effective dates 
he must submit evidence showing that he filed a claim prior 
to July 11, 1989 and that his claim did not become final.  
Both the September 2004 statement of the case and the 
supplemental statement of the case provided the veteran with 
38 C.F.R. § 3.400, but neither of them nor the November 2003 
VCAA letter specifically discussed that, if he could show 
that his disability had worsened or that he was unemployable 
due to service-connected disabilities during the previous 
year, he might warrant an earlier effective date for an 
increased rating or a TDIU.  Therefore, on remand, VA must 
provide him with specific information concerning what is 
needed to establish an earlier effective date with regard to 
the above issues and what, if any, additional information he 
needs to submit to establish entitlement to earlier effective 
dates.  See Quartuccio, 16 Vet. App. at 187.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

1.  The VA must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159 (2005)), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must inform the claimant: (1) about the 
information and evidence needed to 
establish an earlier effective date for 
an increased rating or a TDIU under the 
provisions of 38 C.F.R. § 3.400(o)(2) to 
include consideration of informal claims 
under 38 C.F.R. § 3.157; (2) about the 
information and evidence that VA will 
seek to provide; (3) about the 
information and evidence the claimant is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to his remaining 
claims.  The claims file must include 
documentation that VA has complied with 
the VA's redefined duties to notify and 
assist a claimant, as set forth in the 
VCAA.

2.  After completion of the above, VA 
should readjudicate the appellant's 
earlier effective date claims, including 
any additional evidence obtained by VA on 
remand.  In so doing VA must review the 
record to ascertain whether, prior to 
July 11, 1989, there was an earlier 
informal claim of record for an increased 
rating or a TDIU and consider the 
provisions of 38 C.F.R. § 3.400(o)(2).  
If any determination remains adverse, the 
veteran should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time to 
respond.

The purposes of this remand are to comply with due process of 
law.  No action by the veteran is required until he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


